Case: 16-11210      Document: 00513991568         Page: 1    Date Filed: 05/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 16-11210
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            May 12, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

ANTONIO DE JESUS RAMIREZ-OLVERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-133-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Antonio De Jesus Ramirez-Olvera appeals from the denial of a
postconviction pleading in which he purported to reserve the right to challenge
his conviction and sentence under Johnson v. United States, 135 S. Ct. 2551
(2015). Ramirez-Olvera, in essence, sought 28 U.S.C. § 2255 relief. Thus, his
pleading was an unauthorized successive § 2255 motion that the district court
lacked jurisdiction to entertain, and he has appealed from the denial of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11210   Document: 00513991568    Page: 2   Date Filed: 05/12/2017


                               No. 16-11210

meaningless motion. See United States v. Key, 205 F.3d 773, 774 (5th Cir.
2000); United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly,
the Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                     2